 INTERNATIONAL ASSOCIATIONOF IRON WORKERS,LOCAL 229271International Association of Bridge,Structural andOrnamental IronWorkers,LocalUnion 229,AFL-CIO (Bethlehem Steel Corporation)andFloydV. McClellan. Case 21-CB-3232June11, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND BROWNOn July 18, 1969, Trial Examiner Stanley Gilbertissued his Decisionin the above-entitled proceed-ing, finding that Respondent had engaged in certainunfair labor practices and recommending that itcease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision and abrief in support thereof; the General Counsel filedan answering brief.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions and the briefs, and the entirerecord in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer only to the extent consistent herewith.The Trial Examiner found that RespondentUnion violated Section 8(b)(2) and (1)(A) of theNational Labor Relations Act by failing to referCharging Party Floyd V. McClellan to certain weld-ing jobs at Bethlehem Steel's Westgate Plaza Hotelproject.He found that the bargaining agreementcovering ironworkers at this project specifically en-titled Bethlehem to "hire by name" without regardto the applicant's position on the registration lists,that Bethlehem exercised this right by requestingMcClellan for welding jobs on September 18-20,1968, and that the Union denied the request, im-posing a rule against "hustling" jobs that was notsanctioned by the agreement. Citing theRadio Of-ficers'decision,' the Examiner concluded that theUnion was compelling adherence to its own "uni-laterally imposed" hiring practice, and was thus un-lawfully encouraging membership in the Union.The Union denies any illegality in its treatment ofMcClellan. It insists that its failure to refer McClel-lan finds sanction in the applicable contract.The referral provisions of the contract are quitecomplex.While employers are permitted to "em-ploy directly" and/or "hire by name," there aremany conditions attached to such hiringand it isnot clear whether McClellan was entitled to be em-ployed "directly" or "by name."The record shows that McClellan was on theUnion's "B" list,whereas the contract accorded"A" list ironworkers priority in referral. And "A"listapplicants were favored over McClellan whenthe Union made its selections for dispatch to theBethlehem project. The Union informed McClellanthat there were "A" list welders available and thathe had violated a contractual ban on "hustling"jobs directly from employers. The Union explainedtoMcClellan that "...no one is goingto be calledby name to the Bethlehem job unlessit's in ac-cordance with the workingagreementwith theUnion."The Union's treatment of McClellanraises someclose questions and fine distinctions as to what isencompassed within the contractual language, butitdoes not demonstrate any wholesale extension orwillful repudiation of the agreement. While it is dif-ficult to determine upon this record whether theUnion's interpretation of the contract is the correctone, its position does not appear to be so uncon-nected with the contract as to evidence any uni-lateral imposition of union membership obligationsor to demonstrate a purpose or effect of encourag-ing union membership.' Nor does the record other-wise indicate such a purpose or effect.We find that the General Counsel has not carriedhis burden of showing Respondent Union's conducttowardsMcCellan violated Section 8(b)(2) and(1)(A).Accordingly, we shall dismiss the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintin this proceeding be, and it herebyis,dismissed inits entirety.Member Brown, concurring:Iwould dismiss the complaint without reachingthe merits. The contract which provisions governthe operation of Respondent's hiringhall gives anyjob applicant "aggrieved by the operation of the'The Radio Officers" Union of the Commercial Telegraphers Union, AFL(A H Bull Steamship Company),93 NLRB 1523, 1527, affd. 547 U.S 172 In the languageof anotherdecision,"Respondent's construction isat least a reasonable one, and consequentlythere is no basis for findingthat the treatmentof [McClellan]necessarilyviolated [or exceeded] theterms of the contract."New York TypographicalUnionNumber Six,Inter-nationalTypographicalUnion,AFL-CIO (The Neu York Times Company),144 NLRB 1555, 1558, enfd 336 F 2d 115 (C A 2)183 NLRB No 35-T-5183 NLRB No. 35 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDhiring arrangement" the right to appeal for relief toa tripartite panel, including an impartial umpire,whose decision in the matter is final and binding.McClellan, an aggrieved applicant, has not availedhimself of this contractual remedy for his referralcomplaint, but rather has filed these unfair laborpractice charges. As the majority points out, thedifferences between McClellan and the Union re-late to some finely drawn distinctions and in-terpretationsofambiguouslyworded referralclauses inthe contract. Given this within-the-con-tract nature of the dispute, I think it would bettereffectuate the policies of the Act to encourage theparties to avail themselves of the existing contrac-tual remedy. For the reasons stated in my dissentingopinion inLummus Company,142 NLRB 517, Iwould not now proceed to a determination of thiscase on its merits.Member Jenkins, dissenting:Imust dissent from my colleagues' view that theGeneral Counsel has not carried his burden ofshowing Respondent Union's conduct towards Mc-Clellan violated Section 8(b)(2) and (1)(A) of theAct. This position, in my view, flies in the face ofthe record evidence of this case and of theteachings of the United States Supreme Court inRadio Officers' Union v. N.L.R.B., 347 U.S.17.The credited testimony of McClellan reveals thatRespondentBusinessRepresentative Stuckey toldhim that he (McClellan) had been called by nametowork on the Westgate Plaza Hotel site as aninner-shield welder, but that Stuckey was not goingto dispatch him to the job because he "had beensoliciting," that is, he had "hustled" the job directlyfrom Bethlehem, and that Stuckey felt such "hus-tling" was contrary to the-contract. Unless contractsupport exists for the Union's position, it is clearfrom the foregoing that the Union, throughStuckey, "unilaterally" imposed its own desired hir-ing practice against McClellan.My colleagues do not find such contractual sup-port. Indeed they state only that the Union's treat-ment of McClellan "does not demonstrate anywholesale extension or willful repudiation of theagreement" and does not "demonstrate a purposeor effect of encouraging Union membership." TheBoard and Supreme Court tests inRadio Officers'do not require the General Counsel to establishwholesale acts of discrimination to prove the uni-lateral establishment of hiring practices beyond thepurview of the contract, nor doesRadio Officers'require the willful repudiation of a lawful hiringagreement to establish "encouragement" or thetendency to encourage union membership.In my view, the tests set out by the Board and theSupreme Court inRadio Officers'have been clearlymet by the credited evidence of the General Coun-sel.McClellan was entitled to be called by nameunderthe contract. He was called by name. He wasnot dispatched by the Union,at least in part,becausehe had "hustled" the job directly and theUnion was thereforeimposingits own hiring prac-ticesnot encompassed within the contract uponboth McClellanand Bethlehem.Clearly, such con-duct by Respondent encouraged a form of member-ship by McClellan which Respondent is forbiddento impose,and as such,inmy view, RespondentviolatedSection8(b)(1)(A) and (2) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner: Based on acharge filed by Floyd V. McClellan on October 11,1969,thecomplainthereinwas issued onDecember 10, 1969. The complaint alleges that In-ternationalAssociation of Bridge, Structural andOrnamental IronWorkers,LocalUnion 229,AFL-CIO, herein variously referred to as the IronWorkers, the Union, and the Respondent, violatedSection 8(b)(2) and (1)(A) of the Act by refusingto dispatch McClellan through its hiring hall, whenitwas requested to do so. Respondent, by itsanswer, denies that it committed the unfair laborpractices alleged in said complaint.Pursuant to notice, a hearing was held in SanDiego, California, February 18, 1969, before me.Upon the entire record in this case and from myobservation of the witnesses as they testified, I findthe following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER INVOLVEDBethlehem Steel Corporation, a Delaware cor-porationwithprincipaloffices inBethlehem,Pennsylvania, operates steel manufacturing plantsthroughout the United States, including California.During the 12 months preceding the issuance of thecomplaint it sold and shipped steel valued in excessof $50,000 from its California plants directly tocustomers located outside the State of California.As is admitted by Respondent, the Employer isnow and has been at all times material herein anemployer engaged in commerce and in a businessaffecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAs is admitted by Respondent, it is a labor or-ganizationwithin themeaning ofSection 2(5) ofthe Act. INTERNATIONAL ASSOCIATION OF IRON WORKERS, LOCAL 229273III.THE UNFAIRLABOR PRACTICESCommencing September of 1968, Bethlehem en-gagedin the completion of structural steel work fortheWestgate Plaza Hotel in San Diego, California,which is the jobsite involved in this proceeding.At all times material herein Respondent andBethlehem abided by the Californiaarea agreementbetween the Iron Workers employers and DistrictCouncil of Iron Workers of the State of Californiaand the vicinity. Said agreement provides for hiringhall procedures between employers and Respon-dent,which permit the employers (with certainlimitationsnot involved in this proceeding) torequest workers by name to be dispatched to them. IThe issues involved herein are as follows: (1) Didthe Employer request the Charging Party, McClel-lan,by name? (2) Was Respondent's refusal todispatch him violative of the Act? and (3) Is it ap-propriate to require that McClellan exhaust his ad-ministrativeremediesunder the collective-bargain-ing agreementbefore the Board will entertain hischarge of unfair labor practices?Summary of EventsThere is no dispute as to the facts in this case.The General Counsel called three witnesses, HaroldL.Mousseau, Bethlehem's superintendent in chargeof the job involved herein, McClellan, the ChargingParty, andWilliam Bradshaw, a member of theRespondent Union. The Respondent called no wit-nesses.Set forth hereinbelow is a summary of thematerialfacts related to the issues herein basedupon the credited testimony of the above three wit-nesses.McClellan, who is a member of another local ofthe IronWorkers and a qualified inner-shieldwelder, worked as a welder for Bethlehem on twoother jobsitesin SanDiego for a period of approxi-mately 5 months in the first part of 1968. On Sep-tember 13, 1968, Mousseau arrived in San Diego tocommence work on the Bethlehem job, and on thatday had a conversation with William L. Stuckey,Respondent's business representative, in which heinformed Stuckey that he would be starting the jobthe following Monday, September 16, and wouldneed four men for a "raising gang."On September 15, McClellan returned to SanDiego from Phoenix, Arizona. On September 16,the four man"raising gang" reported for work.Also on that day Gil Madrid, Mousseau's weldingforeman,gaveMousseau the name of several,,good"inner-shield welders including that of Mc-Clellan.On Tuesday, September 17, Mousseaucalled the hiring hall to ask for three welders. Hetestified that he "called for two men at the time byname,Mr. Sullivan and McClellan, or someonewho could run inner-shield," ostensibly to reportthe following day.On the previous day, September 16, McClellanreceiveda messagefrom Madrid through a friendwho was working on the job that if he wanted towork to get in touch with him (Madrid) the nextday. On September 17, McClellan went to the joband spoke to Madrid under whom he had workedpreviously.McClellan's testimony as to their con-versationis as follows:When I walked up, I shook hands with himand after that was over, he was in the processof settingan inner-shieldweldingmachinewhen I walked up to him and Paul, this opera-tor, and he told me, he says, "Get you a weld-ing shield,McClellan, and help meset thisinner-shield welding machine, because this isthe one you will be using tomorrow,"and, I inreturn, says, "Well, you seem pretty sure I'mgoing to work," and he says, "Oh yes, you'realready cleared," and he said, "If you wish,you can go down today and pick up your workorder because you have already been called inand cleared for this with the hall."On the afternoon of that day, McClellan went tothe union hall and spoke to Stuckey. No referencewas made by either man with respect to McClel-lan's referral to the Bethlehem job.On the followingmorning,September 18, Mc-Clellan reported to the union hall in time for thedispatching of workers. Stuckey stated that he hada job order for the Bethlehem job which called fortwo certified welders, two men stood up, stated thatthey were qualified and he dispatched them to thejob.About an hour or two later, McClellan spoketo Stuckey in Bradshaw's presence. McClellan'stestimony as to their conversation which is cor-roborated by Bradshaw is as follows:I asked Mr. Stuckey if there had been a callrequest for me to go to work on the WestgatePlaza Hotelsite as aninner-shield welder, andhe stated that there had been a call for me, butthat I wasn't going, that he wasn't going todispatch me to this job due to the fact that Ihad been soliciting, and also that I wasn't alocal Alistman.Bradshaw testified as to statements that Stuckeymade including the following:A.Well, he said that the phones had beenringing off that wall about men hustling jobsand that as of this date, no one was going to besent to the Bethlehem job unless it is in com-pliance of the workagreement.TRIAL EXAMINER: Unless it was what?THE WITNESS: Beg your pardon, sir?TRIAL EXAMINER: I'm sorry, I didn't hear.Would you start again?THE WITNESS: He said, "As of this date, noone is going to be called by name to theBethlehem job unless it's in accordance withthe working agreement with the union."' It was stipulatedby theparties that there is no issue herein as to thelegality of the agreementor thehiring hallprovisions 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn that afternoonMcClellanwent to theBethlehem job and spoke to Mousseau. Mousseauinformed him that he had asked the Union to referMcClellan and stated that he would call for himagain.Later that day Mousseau again called theunion hall and asked for five men. Mousseautestified that among the men he asked for were"Mr. McClellan and Mr. Sullivan or some inner-shield welders." On Thursday the 19th, McClellanwent to the hiring hall in time for the dispatchingprocedure. Stuckey called out the work orders in-cluding a call for two more inner-shield welders forthe Bethlehem job "because the two the day previ-ously that he had sent did not qualify at all." Mc-Clellanwas not among those dispatched to theBethlehem job.On September 19 Mousseau again called theunion hall and asked for McClellan or some goodinner-shield welders, as well as for some plumbingand bolting men. In the afternoon of the next day,September 20, McClellan was referred by Stuckeyto the Bethlehem job as a "plumbing and bolting"man. McClellan stated to Stuckey when he offeredhim the referral as a plumbing and bolting man that"they want me down there as a welder." Stuckeyreplied, "Well, the welding job is filled and that'sall I have available right now."McClellan reported for work that afternoon,which was a Friday, worked the following Mondayand Tuesday and was laid off on Wednesday. Hedid not work as a welder. Mousseau testified thatwhile it was his practice to move men from onetype of a job to another without regard to thecharacter of the referral, he did not place McClel-lan on a welding machine because they were all fulland the men performing on them were performingsatisfactorily.Concluding FindingsThe General Counsel contends that the Respon-dent's refusal to dispatch McClellan when he wasrequested by name was because of its announcedbelief thatMcClellan had solicited the job. Therecord supports the finding that the refusal todispatchhim was based on that reason.2 TheGeneral Counsel argues that McClellan was entitledto be called for by name and that by refusing todispatch him "Respondent sought to insert its ownhiring practices in place of those established by thecontract." In its brief the General Counsel setsforth his argument as follows:Respondent argued at the hearing that itspolicy was one of fairly distributing the availa-ble work. This is analogous to a job rotationprinciple.However, the Board has held that"discrimination aimed at compelling obedienceto union rules (in this case the job-rotationprinciple) encourages membership in a labororganizationno less than discriminationdesigned to combat dual unionism."The RadioOfficers' Union of the Commerical TelegraphersUnion,AFL,93NLRB 1523, 1527. Ac-cordingly, the "union in causing the employerto discriminate against [McClellan] into fol-lowing the union's desired hiring practicesdeprived [McClellan] of a protected right."Radio Officers' Union v. N.L.R.B.,347 U.S. 17,42.The tests set out by the Board and theSupreme Court respectively in theirRadio Of-ficers'decisions have been clearly met here.McClellan was entitled to be called for bynameunder the agreement, was called for byname, and was not dispatched by the Union inorder that the Union might impose its own hir-ing practices, and not those established by thecontract, upon both McClellan and Bethlehem.Such conduct on Respondent's part en-couraged a form of union membership by Mc-Clellan which Respondent is forbidden by theSupreme Court'sRadio Officers'decision fromdoing. As such, it violated Section 8(b)(1)(A)and (2) of the Act.The Respondent appears to admit that the refusalwas predicated on enforcing a union rule againstsolicitation ("hustling"). However, it claims that itdid not violate the Act by so doing for threereasons:First, Respondent contends that McClellanwas not called for byname sinceMousseaurequestedMcClellan "or someone who could runinner-shield"; secondly, Respondent contends "thatthe collective bargaining agreement specificallyprohibits hustling of work because under the provi-sions of Section 5-H-2-a all individualsseekingemployment must be available at the hiring hallduring dispatch hours so that everyone can be givenan even break at all the jobs that come in"; and,thirdly,Respondent contends "even if the Agree-ment does not spell out the `no hustling' rule, theUnion clearly has the right to impose such a rule ifthe purpose of the rule is to spread job opportuni-ties fairly among the workers which is obviously thefact here."As to the Respondent's first contention (that Mc-Clellan was not called for by name), while Mous-seau's request was in the alternative (in asking forMcClellan or someone who could run inner-shield),nevertheless it is considered that by this requestMousseau did not reasonably intend to give theUnion a choice of sending McClellan or someoneelse it desired to send. The record clearly supportsthe finding that Stuckey considered Mousseau'srequest to be for McClellan by name and thereasonable construction of the request was thatMousseau wanted McClellan or someone else whoYThe General Counsel does not contend that the Union was attemptingto give preference to its own members,and it is clear that the record wouldnot support such contention INTERNATIONAL ASSOCIATIONOF IRON WORKERS,LOCAL 229275was competent, if McClellan were not made availa-ble to him. The record further discloses thatStuckey did not refuse to dispatch McClellanbecause he understood that he was given the choiceby Mousseau to send McClellan or someone else.Consequently it is concluded that McClellan wascalled for by name which the employer was entitledto do under the provisions of the agreement.3The second contention that the collective-bar-gaining agreement prohibited hustling of work(because the individuals seeking employment mustbe available at the hiring hall during dispatchhours) appears to be of little merit; the requirementof being in the hiring hall at the time of dispatchneither expressly nor impliedly prohibits hustling. Aman seeking work could very well solicit an em-ployer to call for him by name on one day and be inthe hiring hall the following day in order to bedispatched.Whatever the reason for the require-ment that he be in the hall in order to bedispatched, the requirement is not reasonablysusceptible of the construction Respondent con-tends (that it precludes hustling).As to the third contention that the rule is a justone, this contention is of no merit since the issue isnot whether the rule against hustling is good or bad.Itmay very well be that employers desire to haveworkers solicit them since it gives employers an op-portunity of knowing who is available and thusmaking a selectionamongthem, instead of havingto take whomever the Union sends. In any event,the rule was not incorporated in the hiring hallprocedures provided for in the collective-bargain-ing agreement,and no purpose would be served inspeculating as to its desirability.In the circumstances it is concluded that McClel-lan was entitled to be dispatched upon Mousseau'srequest for him by name and that Respondent'srefusal to do so in order to enforce its unilaterallyimposed ruleagainst hustlingis in violation of Sec-tion 8(b)(2) and (1)(A) of the Act.Radio Officers'cases,supra;Hod Carriers' Building and GeneralLaborers'Union of America, Local No. 652,AFL-CIO,147 NLRB 380, 390.Respondent further contends that the purposes oftheAct are not effectuated by considering thecharge in this case,because it emasculates thegrievanceprocedure available to McClellan andthat he should be required to exhaust his remediesthereunder before the Board considers his unfairlabor practice charge. The fact that McClellanfailed to exhaust the administrative means availableto him under the grievance procedure is no bar tothis proceeding and does not constitute a defense tothe unfair labor practices alleged in the complaint.Superior Roofing Company,158 NLRB 657, 661.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYIt having been found that the Respondent has en-gaged in certain unfair labor practices, it will berecommended that Respondent cease and desisttherefromand take certain affirmative actiondeemed necessary to effectuate the policies of theAct.Ithaving been found that Respondent dis-criminatedagainstFloyd V. McClellan by refusingto dispatch him as a welder to the Bethlehem jobon three consecutive days commencing September18, 1968, although he was entitled to be dispatchedby reason of the fact that he had been requested byname in accordance with the provisions of the ex-clusivehiringhall operated by Respondent, it willbe recommended that Respondent make him wholefor any loss of earnings he may have sustained as aresult of said discrimination. While it is true that hewas dispatched as a plumbing and bolting man onthe afternoon of September 20 and worked severaldays in that capacity this fact does not militateagainst his beingentitled to what he would haveearned asa welder had he been dispatched on thefirst day he was requested. It appears that he was acompetent welder and therefore it is appropriate toassumethat he would have remained on the job asa welder as long ashis services as a welder wouldhavebeenrequired.CONCLUSION OF LAW1.By refusing to dispatch McClellan as a welderto the Bethlehem job upon his request by name inaccordance with the provision of the hiring hallagreement in order to enforce its rule against hus-tling,Respondent violated Section 8(b)(2) and(1)(A) of the Act.2.The aforesaid unfair labor practice is an un-fair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in this' Although there are certainlimitationswith respectto thisprivilege pro-vided for in the contract,such limitations are not material to thisproceed-ing.427-258 O-LT - 74 - 19 276DECISIONSOF NATIONALLABOR RELATIONS BOARDcase, it is recommendedthat InternationalAssocia-tionof Bridge, Structural and Ornamental IronWorkers, Local Union 229, AFL-CIO, its officers,agents, andrepresentatives, shall:1.Cease and desist from refusing to dispatchFloyd V. McClellan when appropriately requestedby name in order to enforceits rule against hus-tling.2.Take the following affirmative actions whichare deemed necessary to effectuate the policies ofthe Act:(a)Make Floyd V. McClellan whole for any lossof earnings he sustained by reasons of its dis-criminatory refusal to dispatch him as a welder tothe Bethlehem job commencing on September 18,1968.(b) Post at Respondent'sbusinessoffices andmeetinghalls, copies of the attached notice marked"Appendix."4 Copies of said notice, on forms pro-vided by the Regional Director for Region 21, afterbeing duly signed by an official representative ofthe Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to its members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 21,inwriting,within 20 days from the date of thereceipt of this Decision, what steps the Respondenthas taken to comply herewith.5' In the event that this Recommended Order is adopted by the Board, thewords "a Decisionand Order" shall be substituted for the words "theRecommendedOrder ofa Trial Examiner"in the notice In the furtherevent that the Board'sOrderis enforcedby a decreeof a United StatesCourt of Appeals, the words "a Decree of the United StatesCourt of Ap-peals Enforcingan Order" shallbe substitutedfor the words "a Decisionand Order "In the event that this RecommendedOrder is adopted by the Board,this provision shall bemodified to read "Notifysaid Regional Director, inwriting,within 10daysfrom the date of thisOrder,what steps Respondenthas taken to complyherewith "APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONALASSOCIATIONOFBRIDGE,STRUCTURAL ANDORNAMENTAL IRON WORKERS, LOCAL UNION 229,AFL-CIOPursuantto theRecommendedOrder of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policies of the Na-tionalLaborRelations Act, as amended,we herebynotify you that:WE WILL NOTrefuse to dispatchFloyd V.McClellan when he is requested by name andis entitled to be dispatched upon such requestin order to enforce our rule against hustling.WE WILL makeFloydV.McClellan wholefor any loss of earnings he may have sufferedby reason of our discriminatory refusal todispatch him as a welder to the Westgate PlazaHotel site in San Diego commencing Sep-tember 18, 1968.INTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS, LOCAL UNION229, AFL-CIO(Labor Organization)DatedBy(Representative) (Title)Thisnotice must remain postedfor 60 consecu-tive days from the date ofposting and must not bealtered, defaced,or covered by any othermaterial.Ifmembers have any questions concerning thisnotice or compliance with its provisions may bedirected to the Board's Office, Eastern ColumbiaBuilding,849 South Broadway, Los Angeles,California 90014, Telephone 213-688-5200.